Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about October 24, 2012, which adjudicated appellant a juvenile delinquent upon his admission that he committed the act of unlawful possession of a weapon by a person under 16, and imposed a conditional discharge for a period of 12 months, unanimously reversed, as an exercise of discretion in the interest of justice, without costs, the delinquency finding and dispositional order vacated, and the matter remanded to Family Court with the direction to order an adjournment in contemplation of dismissal nunc pro tunc to October 24, 2012.
The court improvidently exercised its discretion in adjudicating appellant a juvenile delinquent and imposing a conditional discharge, since this was not the least restrictive available alternative. Instead, an adjournment in contemplation of dismissal would have sufficiently served the needs of appellant and society (see e.g. Matter of Osriel L., 94 AD3d 523 [1st Dept 2012]). This was the 11-year-old appellant’s first conflict with the law. Appellant admitted his guilt of possession of a BB gun. He was enrolled in afterschool programs and, pursuant to an ACD, the court could have directed the probation department to monitor his school attendance and impose appropriate terms and conditions. Concur — Gonzalez, P.J., Sweeny, Richter, Manzanet-Daniels and Clark, JJ.